Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2:
Line 2, “tapered cavity” has been changed to --cavity--.

Claim 4:
Line 1, “tapered cavity” has been changed to --cavity--.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 4,989,693 (Williams). Williams discloses a retractable gaff guard (abstract, FIGS. 1-5), comprising: a biasing member 32 positioned inside a housing 22 (FIGS. 2-3), wherein the biasing member 22 is configured to exert a force (FIGS. 2-3); a cord 42 having a proximal end and a distal end (FIGS. 1-5), wherein the cord 42 is moveable between a retracted position and an extended position (FIGS. 4-5) wherein when in the extended position the distal end of the cord is at a distance further away than when in the retracted position (FIGS. 4-5), wherein the force exerted by the biasing member 32 is configured to withdraw the cord 42 into the retracted position from the extended position, when not acted upon by an equal or greater force in the opposite direction (Col 4:15-30); and a protective body 48 connected to the distal end of the cord 42 wherein the protective body 48 has an interior wall defining a cavity having an open end and a closed end, wherein the cavity is characterized by being dimensioned to receive a gaff 2 (FIGS. 4-5). However, Williams fails to disclose a reel comprising a housing having an interior space and including a spool; wherein the biasing member is configured to exert a force on the spool to spin the spool in one direction; a cord having a proximal end and a distal end; and wherein the force exerted by the biasing member on the spool is configured to withdraw the cord into the retracted position from the extended position, when not acted upon by an equal or greater force in the opposite direction, such that the cord is wound around the spool when the cord is in the retracted position.
There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784